DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claim 1, of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1, of US Patent 11,341,350 B2 as being described below.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1, of the instant application merely broadens the scope of the claim 1, of US Patent 11,341,350 B2. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before (See MPEP §804.II.B.1 and §2144.04 IIA). 
Instant Application 17/726,998
US Patent 11,341,350 B2
Claim 1. A system comprising: a depth camera system configured to capture color information and depth information of a scene; a processor configured to control the depth camera system; a memory storing instructions that, when executed by the processor, cause the processor to: control the depth camera system to capture at least a frame of the scene, the frame comprising a color image and a depth image arranged in a plurality of pixels; detect an object in the frame; determine a ground plane in the frame, the object resting on the ground plane; compute a rectangular outline bounding a projection of a plurality of pixels of the object onto the ground plane; compute a height of the object above the ground plane; and output computed dimensions of the object in accordance with a length and a width of the rectangular outline and the height.



Claim 1. A system comprising: a depth camera system configured to capture color information and depth information of a scene; a processor configured to control the depth camera system; and a memory storing instructions that, when executed by the processor, cause the processor to: control the depth camera system to capture at least a frame of the scene, the frame comprising a color image and a depth image arranged in a plurality of pixels; detect an object in the frame; determine, based on the frame, a ground plane in the frame, the object resting on the ground plane; compute a rectangular outline bounding a projection of a plurality of pixels of the object onto the ground plane; compute a height of the object above the ground plane; and output computed dimensions of the object in accordance with a length and a width of the rectangular outline and the height, wherein the memory further stores instructions that, when executed by the processor, cause the processor to segment the object from the scene by: identifying one or more initial pixels of the object; and performing an iterative flood fill operation, starting with the initial pixels of the object, each iteration of the flood fill operation comprising adding a plurality of neighboring pixels of the frame to the pixels of the object when distances between the neighboring pixels and the pixels of the object are within a threshold distance the system further comprising a display device coupled to the processor, wherein the memory further comprises instructions that, when executed by the processer, cause the processor to: control the display device to display a view of the color image of the scene captured by the depth camera; and overlay a reticle on the view in the display device, and wherein the one or more initial pixels of the object correspond to the pixels under the reticle.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrcelj (US PGPUB 2016/0196659 A1) and further in view of Giordano (US PGPUB 2014/0104416 A1).

As per claim 1, Vrcelj discloses a system (Vrcelj, Fig. 1) comprising: 
a depth camera system configured to capture color information and depth information of a scene (Vrcelj, Fig. 1:114:115); 
a processor configured to control the depth camera system (Vrcelj, Fig. 1:160); 
a memory (Vrcelj, Fig. 1:164) storing instructions that, when executed by the processor (Vrcelj, Fig. 1:164:165), cause the processor to: 
control the depth camera system to capture at least a frame of the scene (Vrcelj, Fig. 1:160:115), the frame comprising a color image and a depth image arranged in a plurality of pixels (Vrcelj, paragraphs 33 and 56); 
detect an object in the frame (Vrcelj, Fig. 3A, and paragraph 48); 
Vrcelj does not explicitly disclose determine a ground plane in the frame, the object resting on the ground plane; 
compute a rectangular outline bounding a projection of a plurality of pixels of the object onto the ground plane; 
compute a height of the object above the ground plane; and 
output computed dimensions of the object in accordance with a length and a width of the rectangular outline and the height.
Giordano discloses determine a ground plane in the frame, the object resting on the ground plane (Giordano, Fig. 2:112 paragraphs 60, 67, 68 and 111, discloses “The computing device 104 of such an exemplary object analysis system 11 may be configured to determine the dimensions of the object 112 based, at least in part, on ground plane data of the area 110 in which the object is located”); 
compute a rectangular outline bounding a projection of a plurality of pixels of the object onto the ground plane (Giordano, Fig. 2:112 paragraphs 121-125, discloses “Once the planar regions that correspond to object 112 have been identified, computing device 104 can determine the dimensions of object 112 based, at least in part, on the identified planar regions (e.g., on the dimensions of the identified planar regions).  For example, computing device 104 can determine the dimensions of the planar regions that correspond to object 112”); 
compute a height of the object above the ground plane (Giordano, paragraph 121, discloses “Computing device 104 can determine the dimensions (e.g., the length, width, height, diameter, etc.) of object 112 based, at least in part, on the range image produced by range camera 102”); and 
output computed dimensions of the object in accordance with a length and a width of the rectangular outline and the height (Giordano, Fig. 3:324, and paragraphs 121, 135 and 136, discloses “At block 224, method 220 includes determining the dimensions (e.g., the length, width, height, diameter, etc.) associated with the object”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vrcelj teachings by implementing a computing device to the system, as taught by Giordano.
The motivation would be to provide a system that accurately collects a package's size, weight, linear dimensions, origin, and destination (paragraph 43), as taught by Giordano.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633